Carroll, J.
The plaintiff is the owner of a certificate of title of land upon which there have been entered as incumbrances four tax deeds to the city of Revere. The petition is brought to have these memoranda of incumbrances stricken from the certificate, on the ground that the tax deeds are invalid.
*570On February 24, 1923, one Desmazes was the registered owner of the land in question. On that day he was notified by the city collector that the city “ is advertising your property lot F-2, on Ocean Avenue, Revere, Mass, for the nonpayment of taxes as the enclosed advertisement indicates.” The enclosed advertisement, dated February 24, was of a sale of the land, to take place on March 20, 1923, for the nonpayment of taxes for the years 1916, 1917, 1918, 1919, 1920, and 1921. This advertisement was duly published on February 24, March 3, and March 10. On February 28, the land in question was conveyed by said Desmazes to the present petitioner and a certificate of title issued to the petitioner accordingly. The tax sales being duly adjourned, took place April 6,1923, when the land was conveyed to the city of Revere by four deeds duly filed for registration and entered on the petitioner’s certificate of title as incumbrances. The four tax sales were made after more than two years had expired from October first in the year in which the taxes were due.
The petitioner contends that, when the sales took place, the lien for taxes had terminated. The respondent, relying on Abbott v. Frost, 185 Mass. 398, contends that the lien existed, and had not been terminated. G. L. c. 60, § 37, provides that taxes assessed on land shall be a lien from April first in the year of assessment, and the lien shall “ terminate at the expiration of two years from October first in said year, if the estate has in the meantime been alienated and the instrument alienating the same has been recorded, otherwise it shall continue until a recorded alienation thereof; . . .” The alienation of the land from the former - owner to the petitioner was duly registered and a certificate of title issued to him. The instrument of alienation was duly recorded within the meaning of the statute. See Jenckes v. Court of Probate of Smithfield, 2 R. I. 255.
On February 28, 1923, the deed of conveyance was delivered to the petitioner and it was duly registered. On this date the hen for taxes terminated, because more than two years had expired from the first of October in the year in which the taxes were due; the taxes being for the years *5711916, 1917, 1918, and 1920. There being no lien under the express terms of the statute, the attempted levy and sales were invalid. Abbott v. Frost, supra, was decided under St. 1888, c. 390, § 30, as amended by St. 1889, c. 334, § 9. By these statutes, if the tax remained unpaid, the land could be sold if it had not been alienated “ prior to the giving of the notice of such sale.” These last quoted words are omitted in G. L. c. 60, § 37. Under this section the lien terminated in two years from October first if the estate had been alienated in the meantime, without reference to the giving of the notice of the sale, referred to in St. 1888, c. 390, § 30, and in St. 1889, c. 334, § 9.
The judge of the Land Court was right in ruling that the liens of the respondent, on which it attempted to levy by the sales in question, continued only until the recorded alienation of the land on February 28, 1923; and that at the date of the attempted levy the liens had terminated and the sales were invalid.
The respondent offered to show that the petitioner was not a bona fide purchaser for value, but held the title for the benefit of Desmazes, the former owner; the respondent contending that such a conveyance was not an alienation under the statute. This offer of proof was excluded properly. The deed to the petitioner was duly registered and a certificate of title issued to him. By G. L. c. 185, § 54, the certificate of registration is conclusive “as to all matters contained therein, except as otherwise provided in this chapter.”

Order allowing the petition affirmed.